Filed 11/16/15 P. v. Townsend CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



THE PEOPLE,                                                          B261014

         Plaintiff and Respondent,                                   (Los Angeles County Super. Ct.
                                                                      No. BA401715)
         v.

LOREN ODELL TOWNSEND,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Lisa B.
Lench, Judge. Reversed and remanded with directions.
         Steven A. Torres, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Lance E. Winters, Senior Assistant Attorney
General, Susan Sullivan Pithey, Supervising Deputy Attorney General, and Andrew S.
Pruitt, Deputy Attorney General, for Plaintiff and Respondent.
                                     _____________________________
       Defendant and appellant Loren Odell Townsend entered a plea of no contest to
possession of a concealed weapon in a vehicle. (Pen. Code, § 25400, subd. (a)(1).)1
Pursuant to a plea agreement, the prosecution struck the allegation that he had suffered a
prior serious or violent felony conviction (§§ 1170.12, subds. (a)-(d), 667, subds. (b)-(i).)
The trial court suspended imposition of sentence and placed defendant on probation.
       Defendant contends that the minute order dated July 19, 2013, incorrectly states
that the trial court ordered defendant to pay the costs of probation services pursuant to
section 1203.1b when, in fact, the trial court made no such oral pronouncement. The
Attorney General argues that the imposition of probation costs was a condition of
probation that is now moot because probation has been terminated. Because we cannot
determine if the issue is moot in all respects, and the order to pay costs of probation was
not imposed by the trial court as a condition of probation, we remand with directions to
strike the condition from the minute order.
       “‘[T]he Legislature enacted Penal Code section 1203.1b which permits the trial
court to require a defendant to reimburse probation costs if the court determines, after
hearing, that the defendant has the ability to pay all or a portion of such costs.’ (People v.
Bennett (1987) 196 Cal. App. 3d 1054, 1055-1056, italics omitted.)” (People v.
Washington (2002) 100 Cal. App. 4th 590, 595.) “These costs are collectible as civil
judgments; neither contempt nor revocation of probation may be utilized as a remedy for
failure to pay. (Pen. Code, § 1203.1b, subd. (d); People v. Hart (1998) 65 Cal. App. 4th
902, 906-907.) The costs are not conditions of probation. ([People v.] Hart, supra, [at]
pp. 906-907.)” (Id. at pp. 592-593.)
       Nothing in the record suggests probation costs were contemplated or intended in
this case. The probation report did not recommend that defendant be ordered to pay costs
under section 1203.1b, and defendant did not waive his right to a hearing on his ability to
pay. There was no mention of probation costs at the sentencing hearing and the trial


       1   All further statutory citations are to the Penal Code, unless otherwise noted.

                                               2
court did not make a determination of defendant’s ability to pay. Accordingly, the July
19, 2013 minute order’s inclusion of the order that defendant pay the costs of probation
pursuant to section 1203.1b does not correctly reflect the oral pronouncement at
sentencing and must be stricken. (People v. Zackery (2007) 147 Cal. App. 4th 380, 385
[“[w]here there is a discrepancy between the oral pronouncement of judgment and the
minute order or the abstract of judgment, the oral pronouncement controls”].)
       The appellate record does not conclusively resolve the mootness contention of the
Attorney General. (See People v. Rish (2008) 163 Cal. App. 4th 1370, 1380 [“‘[A] case
becomes moot when a court ruling can have no practical effect or cannot provide the
parties with effective relief. [Citation.]’”].) The record does not indicate if defendant
paid any of the costs of probation without an order requiring him to do so, or whether a
judgment has been obtained or will be sought in the future to recover the costs of
probation. Although the likelihood of these consequences may be remote, the possibility
of their existence is sufficient to overcome a claim of mootness. Given the relatively
trivial nature of the issue, and to avoid any possibility of future court appearances or
litigation, the best course of action is to remand to the trial court with directions to
modify the minute order to delete the requirement that defendant pay the cost of
probation services.




                                               3
                                     DISPOSITION


       The cause is remanded for the court to strike from the July 19, 2013 minute order
the order that defendant pay the costs of probation pursuant to section 1203.1b. In all
other respects, the judgment is affirmed.




              KRIEGLER, J.


We concur:




              TURNER, P. J.




              MOSK, J.




                                             4